— In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered August 1, 1986, after a nonjury trial, which is in favor of the plaintiff and against him in the principal sum of $36,000.
Ordered that the judgment is affirmed, with costs.
Upon our review of the record, we conclude that the trial court properly determined that the plaintiff substantially performed his obligations under the subject architectural agreement (see, Callanan Indus. v Smiroldo, 100 AD2d 717; Pilgrim Homes & Garages v Fiore, 75 AD2d 846, lv dismissed 51 NY2d 702) and that the defendant’s challenge to certain of the court’s evidentiary rulings are without merit (see, Richardson, Evidence §§ 200, 357 [Prince 10th ed]; General Obligations Law § 15-301 [1]). Mangano, J. P., Bracken, Eiber and Kunzeman, JJ., concur.